     6:19-cv-00431-RAW Document 26 Filed in ED/OK on 04/24/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


YOON S. KIM,                                   )
                                               )
                                               )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )    Case No. CIV-19-431-RAW
                                               )
STATE OF OKLAHOMA, ex rel.,                     )
BOARD OF REGENTS OF MURRAY                     )
STATE COLLEGE,                                 )
                                               )
                                               )
                                               )
                                               )
                                               )
                     Defendant.                )

                                          ORDER

       Before the court is the partial motion of defendant to dismiss. In the second amended

complaint (#17), plaintiff alleges that his termination from employment by defendant was

unlawful discrimination based on his gender, race and national origin. The present motion

seeks dismissal of the claim for gender discrimination.

       Under Rule 12(b)(6), the court must assume the truth of plaintiff’s well-pleaded facts

and draw all reasonable inferences from them in the light most favorable to plaintiff.

Western Watershed Project v. Michael, 869 F.3d 1189, 1193 (10th Cir.2017). To overcome

a motion to dismiss, a complaint must plead facts sufficient to state a claim to relief that is

plausible on its face. Sylvia v. Wisler, 875 F.3d 1307, 1313 (10th Cir.2017). A claim is
     6:19-cv-00431-RAW Document 26 Filed in ED/OK on 04/24/20 Page 2 of 2



facially plausible if the plaintiff has pled factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Id. The degree

of specificity necessary to establish plausibility and fair notice depends on context, because

what constitutes fair notice under Rule 8(a)(2) F.R.Cv.P. depends on the type of case.

Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir.2008).

       Defendant correctly notes that in cases of alleged “reverse discrimination,” (e.g., a

male alleging gender discrimination) plaintiff must meet a higher burden of proof. See

National Oilwell Varco Tuboscope, 2014 WL 4084243, *3 (D.Colo.2014)(discussion of

pertinent authority). Defendant cites Lupton v. Am. Fid. Assur. Co., 2015 WL 1615300

(W.D.Okla.2015), but that case was a ruling on summary judgment and thus inapplicable.

Defendant also cites Williamson v. Oklahoma ex rel. Bd. of Regents of Univ. of Oklahoma,

2019 WL 6529146 (W.D.Okla.2019), but this court finds plaintiff’s allegations (#17 at ¶¶17-

29) more specific than those under review in Williamson. Under the governing standard of

review, the motion will not be granted.

       It is the order of the court that the partial motion to dismiss (#19) is hereby denied.



       IT IS SO ORDERED this 24th day of April, 2020.



                                           _________________________________
                                           RONALD A. WHITE
                                           UNITED STATES DISTRICT JUDGE


                                              2
